Citation Nr: 0210930	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from January 1956 to 
February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

It is noted that in a December 1998 decision, the Board 
remanded for additional development the veteran's claim for 
compensation benefits under 38 U.S.C.A. § 1151 for a left 
below the knee amputation due to VA treatment in June and 
July 1996.  Subsequently, in a February 2001 rating decision, 
the RO granted a total schedular (100 percent) rating for 
bilateral below-the-knee amputation.  Thus, the issue is no 
longer in appellate status.  

Finally, in a July 2002 Appellant's Brief, the veteran's 
representative made arguments that could be construed as 
raising the issue of entitlement to compensation for diabetes 
mellitus under the provisions of 38 U.S.C.A. § 1151.  This 
issue has not been adjudicated by the RO.  Where a veteran 
raises a claim that has not yet been adjudicated, the proper 
course is to refer that issue to the RO.  Bruce v. West, 11 
Vet. App. 405 (1998).  This issue is, accordingly, referred 
to the RO for adjudication.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
No appeal was filed, and under the law the decision became 
final.  

2.  The evidence introduced into the record since the May 
1996 decision, is cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for diabetes mellitus may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Subsequent to the RO's most recent consideration of the issue 
on appeal, VA amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received long before 
that date.  

The U.S. Court of Appeals for Veterans Claims has addressed 
the duty to notify requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 186 (2002).  In this instance, 
the RO issued a letter to the veteran in December 1999 in 
which it informed him that to reopen his claim he needed to 
submit new and material evidence that revealed his disability 
to have been incurred in or aggravated by service.  The 
letter additionally noted that new evidence included both 
written and oral statements.  

In July 2001, the veteran received a letter from the RO 
concerning the VCAA with respect to other claims he had 
filed.  The RO informed the veteran that, with respect to the 
VCAA, it would attempt to obtain for the veteran such things 
as medical records or records from other federal agencies.  
At the same time, the RO informed the veteran that it was his 
responsibility to give enough information about any available 
records so that the RO could request them.  As such, the duty 
of the Secretary to inform the veteran of which evidence, if 
any, will be obtained by the claimant, and which evidence, if 
any, will be obtained by VA, has been accomplished.  

The Board is also cognizant that a July 1996 VA social work 
service report reflects a notation that the veteran was in 
receipt of monthly social security (SSA) benefits.  This 
appears to be the only notation in the record concerning SSA 
benefits, as the veteran has not otherwise reported receipt 
of such benefits.  The record does not reflect that he was 
awarded benefits on the basis of diabetes.

A private treatment record, dated in February 1982, notes the 
first finding of adult onset diabetes mellitus.  The same 
record also reported the existence of a strong maternal 
family history of the disease.  A number of medical reports, 
both VA and non-VA, also document the veteran's reported 
history of first being diagnosed with diabetes mellitus in 
1982.  Any identified non-VA treatment records, as well as VA 
treatment records, have been obtained by the RO.  

The veteran has not identified any medical evidence linking 
his diabetes to his period of active service, or to any 
period of active duty training.  Thus, it appears that the 
current medical evidence of record is the same medical 
evidence that would have been considered by SSA in granting 
disability benefits.  Thus, the Board finds that an attempt 
to obtain records associated with any existing SSA decision 
would serve no useful purpose.  

In conclusion, the record reflects that the veteran has been 
informed of the requirements for reopening his claim.  He has 
not identified, and the Board is not aware of, any 
outstanding evidence that could be obtained to support 
reopening of his claim.  With respect to the issue on appeal, 
there is no further action that should be undertaken to 
comply with the provisions of the VCAA.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this issue without first affording the RO an 
opportunity to consider the issue in light of those 
regulations implementing the VCAA.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Service incurrence of diabetes mellitus may be presumed if it 
is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Generally, a claim that has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Analysis

The veteran's claim for service connection for diabetes 
mellitus was denied in a May 1996 RO decision on the basis 
that there was no objective evidence of diabetes mellitus 
until many years after his discharge from service.  With 
respect to that decision, the RO considered a VA medical 
opinion that concluded that it was highly unlikely that the 
veteran's diabetes was present during active service.  

The evidence received since the prior RO decision includes 
numerous VA medical records, as well as non-VA medical 
records, which document the veteran's current treatment for 
diabetes and conditions not currently at issue.  These 
records are either cumulative of the earlier medical evidence 
establishing a diagnosis for diabetes in 1982, or are not 
material in that they do not bear directly and substantially 
upon the veteran's claim and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  

Therefore, the Board finds new and material evidence to 
reopen the veteran's claim for service connection for 
diabetes mellitus has not been presented, and the veteran's 
claim is denied.  



ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the veteran's claim for 
service connection for diabetes mellitus is denied.  


			
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

